Mates, J.,
delivered the opinion of the court.
By the third item of the will of Henry D. Gibbes, Jane O. Gibbes, his wife, was given a life estate in all the property of her husband, and was therefore entitled, during her life, to all the income of the estate, and could dispose of it as she saw fit. If, during her life, she gave it to her daughter, Juliette Watson, or to the husband of Juliette Watson, Mrs. Watson cannot be forced to account for it to the other heirs, nor can it be charged against her interest in the estate of Henry D. Gibbes, left after the death of the life tenant. Shannon v. Davis, 64 Miss., 717, 2 South., 240; Tatum v. McLeland, 56 Miss., 352; Dean v. Nunally, 36 Miss., 359. Therefore we think the chancellor was *14-correct in sustaining tbe demurrer to tbe bill of complaint in so far as it sought an accounting for the rents, issues, and profits •of the real and personal property accruing to Jane O. Gibbes during her life and disposed of by her before her death.
We also think that the chancellor was correct in overruling the demurrer to that part of the bill which prayed for an ae■counting of the personal property bequeathed to Jane O. Gibbes by the will of Henry D. Gibbes, alleged to be in possession of Juliette O. Watson, appellee. The settlement made between appellant and appellee only applied to the estate of Jane O. Gibbes, and had no -reference to the estate of Henry D. Gibbes.
Affirmed on appeal and cross-appeal> and remanded.